DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Habusha et al. (US Patent 10,509,758) in view of Jose et al. (Pub. No. US2021/0374086)
As per claim 1, Habusha discloses a networking device (fig.2B, 210), comprising:
one or more physical ports (fig.2B, 218a-d);
an emulated switch (col.4, lines 22-35, emulated switch) with the one or more physical ports and a host device (fig.2B, 220); and
one or more emulated devices (fig.2B, 212a-d) positioned between the emulated switch and the one or more physical ports, wherein the one or more emulated devices are configured to populate the one or more physical ports. (col.4, lines 22-35, a configurable peripheral device can be configured to emulate the components of a switch, including upstream ports and downstream ports. The emulated switch, used to attach the configurable peripheral device to a bus complex of a host device.)
Habusha discloses all the limitations as the above but does not explicitly discloses one or more emulated devices positioned between an emulated switch and one or more physical ports. However, Jose discloses this. (fig.1, emulated PCIe 140 is between the host port 107 and PCIe Switch 120. a connection relationship between the respective emulated PCIe endpoint device 140, 145 and the shareable PCIe endpoint device 115 that is being shared between multiple host computer 105, 110 as cited in paragraphs 47-48.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Jose with the teaching of Habusha so as to efficiently use the available computation and so as to enhance the system performance.

As per claim 2, Habusha discloses wherein the one or more emulated devices comprise one or more emulated Peripheral Component Interconnect (PCI) devices, the networking device further comprising:
an emulation manager (fig.3, 320) in communication with the one or more emulated devices, wherein the emulation manager is configured to manage an operational function of the one or more emulated PCI devices. (col.13, lines 13-28, the configurable device can include an emulated configuration space to emulate the function or functions of different peripheral devices.)

As per claim 3, Habusha discloses wherein the emulated switch is configured to perform a hotplug (fig.2B, 240) or hot-unplug of the one or more emulated PCI devices.

As per claim 4, Habusha discloses wherein the operational function of the one or more emulated PCI devices comprises a Quality of Service (QoS) function. (col.27, lines 1-23, quality of service)

As per claim 5, Habusha discloses wherein the operational function of the one or more emulated PCI devices comprises interrupt handling. (col.20, lines 22-37, setting the valid indicator may trigger an interrupt or low-latency notification to the emulation module 436 to request the emulation module 436 to service the access request.)

As per claim 6, Habusha discloses wherein the operational function of the one or more emulated PCI devices comprises error handling services. (col.28, lines 44-67, error handling)

As per claim 7, Habusha discloses wherein the emulation manager comprises executable instructions, wherein the networking device further comprises: a processor (fig.3, 320) on which the executable instructions are executed. (col.28, lines 59-67, the processor(s) 820 may be implemented in hardware, computer-executable instructions)

As per claim 8, Habusha discloses the networking device  further comprising:
a Network Interface Card (NIC), wherein the NIC comprises the one or more physical ports, the emulated switch, and the one or more emulated PCI devices, wherein the NIC communicates with the processor via a root complex (fig.2B, 204), and wherein the NIC presents the host device with an image of the one or more emulated PCI devices as being hardware devices. (col.4, lines 22-35, a configurable peripheral device can be configured to emulate the components of a switch, including upstream ports and downstream ports. The emulated switch, used to attach the configurable peripheral device to a bus complex of a host device.)

As per claim 9, Habusha discloses the networking device further comprising:
a configuration space having at least one register for each of the one or more emulated devices, wherein the at least one register is set or unset to present the host device with a view of the one or more emulated devices. (col.26, lines 13-17, allocating memory space for the new endpoint device, and/or initializing a set of emulated configuration registers)

As per claim 10, Habusha discloses wherein the one or more emulated devices comprise one or more emulated Peripheral Component Interconnect express (PCIe) devices and wherein the emulated switch comprises an emulated PCIe switch. (col.4, lines 22-35, emulated switch)

As per claim 11, Habusha discloses a system, comprising:
an emulated switch (col.4, lines 22-35, emulated switch) with one or more physical ports (fig.2B, 218a-d) and a host device (fig.2B, 220);
an emulated device (fig.2B, 212a-d) positioned between the emulated switch and the one or more physical ports, wherein the emulated device is configured to populate the one or more physical ports; and (col.4, lines 22-35, a configurable peripheral device can be configured to emulate the components of a switch, including upstream ports and downstream ports. The emulated switch, used to attach the configurable peripheral device to a bus complex of a host device.)
an emulation manager (fig.3, 320) in communication with the emulated device, wherein the emulation manager is configured to manage an operational function of the emulated device. (col.13, lines 13-28, the configurable device can include an emulated configuration space to emulate the function or functions of different peripheral devices.)
	Habusha discloses all the limitations as the above but does not explicitly discloses one or more emulated devices positioned between an emulated switch and one or more physical ports. However, Jose discloses this. (fig.1, emulated PCIe 140 is between the host port 107 and PCIe Switch 120. a connection relationship between the respective emulated PCIe endpoint device 140, 145 and the shareable PCIe endpoint device 115 that is being shared between multiple host computer 105, 110 as cited in paragraphs 47-48.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Jose with the teaching of Habusha so as to efficiently use the available computation and so as to enhance the system performance.

As per claim 12, Habusha discloses wherein the emulated switch is configured to perform a hotplug (fig.2B, 240) or hot-unplug of the emulated device.

As per claim 13, Habusha discloses wherein the operational function comprises at least one of a Quality of Service (QoS) function, interrupt handling, and error handling services. (col.28, lines 44-67, error handling)

As per claim 14, Habusha discloses the system further comprising: a processor (fig.3, 320) configured to execute the emulation manager. (col.28, lines 59-67, the processor(s) 820 may be implemented in hardware, computer-executable instructions)

As per claim 15, Habusha discloses the system further comprising:
a Network Interface Card (NIC), wherein the NIC comprises the emulated switch and the emulated device, wherein the NIC communicates with the processor via a root complex, (fig.2B, 204) and wherein the NIC presents the host device with an image of the emulated device as being a hardware device. (col.4, lines 22-35, a configurable peripheral device can be configured to emulate the components of a switch, including upstream ports and downstream ports. The emulated switch, used to attach the configurable peripheral device to a bus complex of a host device.)

As per claim 16, Habusha discloses the system further comprising:
a plurality of emulated devices(fig.2B, 212a-d); and
a configuration space having a register for each of the plurality of emulated devices, wherein the register for each of the plurality of emulated devices is set or unset to control a presentation of each of the plurality of emulated devices to the host device. (col.26, lines 13-17, allocating memory space for the new endpoint device, and/or initializing a set of emulated configuration registers)

As per claim 17, Habusha discloses wherein the emulated device comprises a Peripheral Component Interconnect (PCI) device and wherein the emulated switch comprises an emulated PCI switch. (col.4, lines 22-35, emulated switch)

As per claim 18, Habusha discloses a method of operating a networking device, (fig.2B, 210) comprising:
determining a number of hardware devices (e.g., hot-plugged devices) to present to a host device; (col.10, lines 21-28, the host device 220 can include slots in the bus complex that can receive, detect, and power on hot-plugged devices) 
providing a control signal to an emulated switch(col.4, lines 22-35, emulated switch), wherein the control signal causes the emulated switch to present the determined number of hardware devices to the host device via one or more emulated devices, wherein the emulated switch is provided with the host device and the one or more emulated devices; and (col.10, lines 5-20, hot-plug driver 240 enable hot-plugging of hardware components (such as peripheral devices) into or out of the host device 220.)
enabling the host device to access the determined number of hardware devices via the one or more emulated devices and the emulated switch. (col.25, lines 54-63, enables the emulated switch to be connected to a bus complex of the host device.)
	Habusha discloses all the limitations as the above but does not explicitly discloses one or more emulated devices positioned between an emulated switch and one or more physical ports. However, Jose discloses this. (fig.1, emulated PCIe 140 is between the host port 107 and PCIe Switch 120. a connection relationship between the respective emulated PCIe endpoint device 140, 145 and the shareable PCIe endpoint device 115 that is being shared between multiple host computer 105, 110 as cited in paragraphs 47-48.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Jose with the teaching of Habusha so as to efficiently use the available computation and so as to enhance the system performance.

As per claim 20, Habusha discloses the method further comprising:
setting a register to present an emulated device from the one or more emulated devices to the host device (col.26, lines 13-17, allocating memory space for the new endpoint device, and/or initializing a set of emulated configuration registers), wherein setting the register causes the emulated device to emulate a hotplug or hot-unplug action to the host device. (col.10, lines 5-20, the hot-plug driver written/read from/to registers can enable hot-plugging of hardware components (such as peripheral devices) into or out of the host device 220.)


As per claim 19, the modified system of Habusha discloses wherein the determined number of hardware devices comprise a determined number of physical ports, the method further comprising: enabling management circuit between the host device and the determined number of physical ports. (col.14, lines 20-43, the management circuit 320 can provide management of read and write transactions directed to peripheral devices being emulated by the configurable peripheral device 300.)
	 The modified system of Habush discloses all the limitations as the above but does not explicitly discloses the management circuit is a Direct Memory Access (DMA).  However, the particular technology to use when implementing electronic devices is an obvious matter of design choice. It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to provide the DMA technology for the advantage of being programmable for direct access would have been an obvious choice for the modified system of Habush so as to enhance system performance.

Response to Amendment
3.	Applicant's amendment filed on 3/22/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	a.	Kim et al.  [Pub. No. US2016/0365155] discloses depicts a switch card endpoint emulation technique.
b.	Akyol et al.  [Pub. No. US2010/0115174] discloses An NIC cluster is 
added between the PCIe switching cloud and the NICs.
	c.	Wang (US Patent 10,013,388) discloses The host device can further configure an emulated peripheral device corresponding to the peripheral device.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184